Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/22 has been entered.
 
Election/Restrictions
Claims 3, 1 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/26/21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 4-14, 16-21, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0034544 to Chang.
Chang teaches a method primary drawn to coating a glass container (abstract).  The glass container is coated with an inorganic coupling agent [0228], coated with a temporary organic coating intended to be removed after further processing (i.e., sacrificial) [0207], ion exchange strengthened [0084], and coated with a polymer layer over the coupling agent resulting in a lubricous organic coating [0213].  Chang also teaches using a stock form of glass, such as a tube, to form into a glass container [0152].  Chang does not explicitly teach applying the coupling layer and sacrificial layer to a glass tube, reshaping the glass tube into that of a container, then ion exchange strengthening and applying the polymer layer.  However, a glass tube and a glass container are the same thing (tube, n. A hollow body, usually cylindrical, and long in proportion to its diameter, of wood, metal, glass, or other material, used to convey or contain a liquid or fluid, or for other purposes). Since the current claim language only requires that the glass tube be formed into the glass container, under a broadest reasonable interpretation such forming includes any number of trivial actions including the further processing described in [0207].  Additionally, the order of performing process steps is prima facie obvious (MPEP 2144.04 IV C) given that the resulting article will be an strengthened glass container with coupling agent and polymer bilayer.

Claim 2, 4:
Coupling layer is dip coated at appropriate thicknesses [0232].
Claim 5:
Coupling layer applied to less than entire surface (Fig. 8).
Claims 6-8:
Transient organic coating is lubricous, water soluble, and intended to be removed [0206-0209].
Claim 9:
Coupling layer is tin, titanium, and oxides thereof [0228].
Claims 10-11:
Glass is ion exchangeable [0084], IB glass [0066].
Claim 12:
Coupling layer is in direct contact with glass container [0213].
Claims 13-14, 16:
The polymer layer is applied directly onto the coupling layer and comprises polyimides e.g. [0236].  The polymer layer is formed from a polymer chemical composition solution which includes either a polymer (which would not require a curing step) or polymer precursor solution [0248].
Claims 17-20:
Ion exchange process follows the conventional understanding and parameters [0081-0086]
Claim 21:
Glass container is a vial [0079].
Claim 31:
Using elevated temperature to reform the glass into a container shape [0074].

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2010/0089097 to Brack teaches applying an interior titania layer to a semi-finished glass tube that is later converted into a formed glass body [0005].

Response to Arguments
Applicant's arguments filed 7/25/22 have been fully considered but they are not persuasive.  
Chang teaches inorganic coupling layers, temporary organic layers, and permanent lubricous organic layers.  Applicant argues that these 3 layers are not explicitly disclosed for use together in a single embodiment.  The examiner maintains the previous position that [0200] renders obvious the combined use of inorganic coupling layers, temporary organic layers, and permanent lubricous organic layers.  Furthermore, Applicant has not explained why it would not have been obvious to use these 3 coatings together in light of the Chang disclosure.  Merely stating they are not found in a single embodiment is insufficient.  Chang explains that the inorganic coupling layers helps prevent delamination of the layers, the temporary organic layers protect the glass substrate from damage during manufacturing process and removed downstream after it has served its purpose, and the permanent lubricous organic layers provide damage resistance to the final glass article.  One of ordinary skill in the art would have been motivated to employ all 3 coated layers in order to realize the stated benefits of each and there being no apparent conflict to doing so.  
Chang teaches the temporary organic layers applied to the glass substrate to protect from damage during manufacture and removed in downstream processing after the coating has served its purpose [0207].  It was known and would have been obvious to include reshaping a glass intermediate article into a glass container as such a manufacturing process referenced in [0074] and [0076] especially given that such a reshaping would greatly benefit from enhanced protection.  This is in addition to generic forming processes including the heat treatment that removes the temporary organic layers.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX A ROLLAND whose telephone number is (571)270-5355.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 5712721234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX A ROLLAND/Primary Examiner, Art Unit 1759